Title: To James Madison from Edward Thornton, 1 August 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 1st August 1801.
I have the honour of forwarding to you copies of certain documents, which I have received from His Majesty’s Consul at Boston, relating to the British Snow Windsor, which made the subject of my letter of the 23rd ulto. The circumstances, under which that vessel was captured, appearing to leave no doubt that she may be regarded as a legal prize, it only remains for me to renew my request for her immediate departure from the ports of the United States.
You will observe, Sir, from the correspondence which has taken place between Mr MacDonogh and the Governor of the State of Massachusetts, the doubts entertained by the latter of his possessing authority to enforce the execution of the stipulations of the Treaty of Amity: and you will regard the present case, I am persuaded, as a new proof of the necessity of some precise instructions, which may enable the proper Officers to carry into immediate and summary effect the provisions of that Compact according to their full force and terms. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant.
Edwd Thornton.
 

   RC and enclosures (DNA: RG 59, NFL, Great Britain, vol. 2). Enclosures 4 pp.; filed between Thornton’s letters to JM of 6 and 23 July 1801 (see n. 1).


   Thornton enclosed copies of William Jones’s deposition of 13 July relating events that led to the capture of the British snow Windsor, of which he was master, by prisoners of war of various nationalities on board; a 13 July letter from Thomas MacDonogh, British consul in Boston, conveying Jones’s affidavit to Massachusetts governor Caleb Strong and requesting him to enforce immediately Jay treaty provisions on prizes taken by an enemy and brought into British or American ports; and Strong’s reply of 14 July that he knew of no federal law or presidential request to justify his interference in the case. On the case of the Windsor, see The Struggle to Maintain Neutrality, 8 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:268–71.

